Citation Nr: 0736833	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  05-24 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for lumbosacral strain 
with degenerative joint disease of the lumbosacral spine, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1943 to 
October 1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

The March 2005 rating decision continued a 40 percent rating 
for lumbosacral strain with degenerative joint disease of the 
lumbosacral spine, which had been previously evaluated under 
lumbosacral strain pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Codes 5010, 5295 (2003).  


REMAND

The Board finds that further evidentiary development is 
necessary before a decision can be reached on the merits of 
the veteran's claim for an increased rating for service-
connected lumbosacral strain with degenerative joint disease 
of the lumbosacral spine, currently rated as 40 percent 
disabling.

The Board notes at the outset that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted in November 2000. See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

A review of the veteran's claims file reflects treatment 
records from the Muskogee VA Medical Center (VAMC) from 2001 
through 2004 documenting that the veteran complained of lower 
back pain on multiple visits to the VAMC.  In February 2004 
and again in March 2004, the veteran was seen for pain in his 
lower back that radiated to his foot.  At the March 2004 
visit, the examiner provisionally diagnosed lumbar 
radiculopathy; upon examination, the analysis was right 
sciatic neuralgia with pyriformis syndrome and right 
sacroiliitis.  The veteran's treating physician treated the 
condition with an injection of Kenalog and Xylocaine.  At 
VAMC follow-up visits in August 2004, the veteran reported 
that he was doing "pretty good" and reported his level of 
pain as zero.  

The report of a January 2005 VA examination reflects the 
veteran's complaints of pain and stiffness in his lower back, 
radiating to the posterior part of the thighs.  With regard 
to mobility, the veteran reported waking up with lower back 
pain, which occasionally caused him difficulty getting out of 
bed as a result, and trouble standing if he had been sitting 
too long.  The veteran reported that he suffered from flare-
ups of pain that ranged from 4 to 10 on a scale of 1 to 10 
and that pain medication gave him relief.  The veteran 
reported no additional limitation of motion or functional 
impairment during the flare-ups and no limitation of standing 
or walking.  The veteran further reported that he had no 
numbness and did not use a cane or other walking aid.  The 
veteran was retired at the time of the examination and 
reported that his daily activities were not affected by the 
pain.  There was no history of incapacitating episodes 
requiring bed rest in the twelve months preceding the 
examination.

Clinical evaluation of the veteran's back revealed flexion of 
50 degrees without pain, extension of 15 degrees without 
pain, right lateral flexion 20 degrees without pain, left 
lateral flexion 25 degrees without pain, and lateral rotation 
35 degrees on each side without pain.  The examiner found 
mild bilateral tenderness on palpation of the sacroiliac 
joints.  Otherwise, the examination report reflects good back 
muscle tone without weakness, atrophy, or spasm.  The 
examiner found some limitation of movement because of the 
pain and stiffness in the veteran's lower back but found no 
limitation of movement due to weakness, fatigue, or 
repetitive use.  An X-ray study was reported as revealing 
degenerative arthritis in the lumbar spine at L1-L2, L5, and 
S1.  The radiological report also showed mild narrowing of 
the L5 and S1 vertebral discs.  The examiner diagnosed the 
veteran with chronic lumbosacral strain with degenerative 
joint disease of the lumbosacral spine with mild to moderate 
functional loss due to pain and stiffness.  No diagnosis of 
neurological deficiencies was made.

Based on this examination, the RO issued a rating decision in 
March 2005 continuing the veteran's rating of 40 percent for 
lumbosacral strain with degenerative joint disease of the 
lumbosacral spine.  

The Board notes that when evaluating musculoskeletal 
disabilities rated on the basis of limitation of motion, VA 
must consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated.  See 38 C.F.R. §§ 4.40, 4.45 (2007); DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995); Johnson v. Brown, 9 
Vet. App. 7 (1996).  In VA Fast Letter 06-25 (November 29, 
2006), VA's Compensation & Pension (C&P) Service noted that 
to properly evaluate any functional loss due to pain, 
examiners, at the very least, should undertake repetitive 
testing (to include at least three repetitions) of the 
joint's or spine's range of motion, if feasible.  It was 
determined that such testing should yield sufficient 
information on any functional loss due to an orthopedic 
disability.  

Additionally, where the record does not adequately reveal the 
current state of the claimant's disability, the fulfillment 
of the statutory duty to assist requires a thorough and 
contemporaneous medical examination.  See Allday v. Brown, 7 
Vet. App. 517, 526 (1995); see also Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997) (where the appellant complained of 
increased hearing loss two years after his last audiology 
examination, VA should have scheduled the appellant for 
another examination).  

In this case, although it appears that the VA examiner 
conducted a proper evaluation to determine the veteran's 
functional loss and limitation of motion due to pain, the 
Board notes that the January 2005 examination report reflects 
no record of neurological testing to specifically evaluate 
the cause or severity of the radiating pain reported by the 
veteran.  The Board acknowledges that the General Rating 
Formula for Diseases and Injuries of the Spine (Diagnostic 
Codes 5235-5243) contemplates rating disabilities of the 
spine with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  The rating 
criteria, however, also allow for separate ratings for 
neurological abnormalities related to or caused by the spine 
disability.  In this case, the veteran has been diagnosed 
with right sciatic neuralgia and lumbar radiculopathy 
associated with radiating pain into his legs and has 
consistently complained of radiculopathy or radiating pain 
into his legs and feet.  With respect to clinical findings, 
however, the VA examiner failed to address the cause or 
severity of any such radiating pain in his examination 
report.  These findings appear inconsistent with the 
veteran's report and, further, are now nearly 3 years old.  
In light of the above findings, the Board concludes that 
another VA examination is needed to provide current findings 
with respect to the veteran's service-connected chronic 
lumbosacral strain with degenerative joint disease of the 
lumbosacral spine and any possible neurological abnormality 
associated therewith.  Under these circumstances, the veteran 
should be scheduled for both neurologic and orthopedic 
examinations at an appropriate VA medical facility.  See 38 
U.S.C.A. § 5103A.  

The veteran is hereby notified that failure to report to any 
scheduled examination, without good cause, could result in a 
denial of his claim.  See 38 C.F.R. § 3.655(b) (2007).  

The Board also notes that in the veteran's VA Form 21-8940, 
Application for Increased Compensation Based on 
Unemployability (Application), submitted to VA in February 
2006, the veteran stated that he received treatment for his 
service-connected lumbosacral strain with degenerative joint 
disease of the lumbosacral spine at the Muskogee VAMC in 
February 2005, May 2005, and August 2005.  The RO, however, 
failed to request those records from the VAMC, and no such 
records are present in the veteran's claims file.  The Board 
notes that records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically in the claims file.  See Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).  Therefore, as the identified VA 
medical records may have a bearing on the veteran's claim on 
appeal, any records associated with the veteran's reported 
treatment in February 2005, May 2005, August 2005, and at any 
time thereafter at the Muskogee VAMC, or any other VA medical 
facility identified by the veteran, must be sought.

The Board further notes that the veteran has submitted 
evidence in his Application that he was awarded Social 
Security Administration (SSA) benefits effective from 1982, 
at which time he was 62 years old.  It is not clear from the 
claims file, however, whether the veteran began receiving SSA 
benefits based on disability or on reaching the age of 
eligibility.  The veteran stated in the Application that he 
left his employment "as soon as I could get my SS" but did 
not specify whether the benefits he received were related to 
any disability.  In the box labeled "Do you receive/expect 
to receive disability retirement benefits?", the veteran did 
not check a box but instead wrote "only SS."  It is thus 
unclear whether the veteran's SSA benefits were due to any 
disability rated by the SSA or to his having reached the age 
at which he became eligible to receive SSA benefits.

In this case, given the uncertainty of what the identified 
SSA records may contain, the veteran should be asked to 
clarify whether he is receiving SSA benefits based on any 
disability or based on his age.  If the SSA benefits were 
awarded due to a disability, any available medical records 
associated with the benefits award should be sought.  The 
Board notes that once VA is put on notice that the veteran is 
in receipt of SSA disability benefits, VA has a duty to 
obtain the records associated with that decision.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve VA of the 
responsibility to ensure full compliance with the Act and its 
implementing regulations.  Hence, in addition to the actions 
requested above, VA should also undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to adjudicating the claim on appeal.  

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The veteran and his representative 
should be sent a letter requesting that 
the veteran provide sufficient 
information and, if necessary, 
authorization to enable VA to obtain 
any additional pertinent evidence not 
currently of record.  The veteran 
should also be invited to submit any 
pertinent evidence in his possession, 
and the originating agency should 
explain the type of evidence that is 
his ultimate responsibility to submit.  
The letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may 
decide the claim within the one-year 
period).  

2.  Any available medical records must 
be sought pertaining to the veteran's 
reported treatment at the Muskogee VAMC 
and any other identified VA medical 
facility at any time during and after 
February 2005, to include specifically 
the veteran's identified treatment 
dates in February 2005, May 2005, and 
August 2005.  The procedures set forth 
in 38 C.F.R. § 3.159(c) (2007) as 
regards requesting records from Federal 
facilities must be followed.  All 
records and/or responses received 
should be associated with the claims 
file.

3.  The veteran should be asked to 
clarify whether his SSA benefits were 
awarded due to disability or to his 
age.  If the benefits are based on a 
disability, any medical records relied 
upon by SSA in awarding the benefits 
should be sought.  The procedures set 
forth in 38 C.F.R. § 3.159(c) (2005) 
regarding requesting records from 
Federal facilities must be followed.  
All records and/or responses received 
should be associated with the claims 
file.

4.  After securing any additional 
records, the veteran should be scheduled 
for orthopedic and neurologic evaluations 
at an appropriate VA medical facility.  
The entire claims file, including a copy 
of this remand, must be made available to 
and reviewed by the physician(s) 
designated to examine the veteran.  All 
appropriate tests and studies (to include 
X-rays; range of motion studies, reported 
in degrees; or other appropriate 
diagnostic testing) should be 
accomplished, and all clinical findings 
should be reported in detail.

Neurologic examination-The examiner 
should identify any neurological 
impairment associated with the veteran's 
lumbosacral strain with degenerative 
joint disease of the lumbosacral spine.  
Any necessary diagnostic testing should 
be accomplished.  If neurological 
impairment is identified, the level of 
impairment and the particular peripheral 
nerve(s) affected, or seemingly affected, 
should be reported.  The level of nerve 
impairment for each such nerve should be 
equated with "mild," "moderate," 
"moderately severe," or "severe" 
disability.  Additionally, the examiner 
should comment on whether the veteran has 
experienced any incapacitating episodes 
of low back pain requiring bed rest 
prescribed by a physician and treatment 
by a physician.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed.  

Orthopedic examination-The examiner 
should report range of motion of the 
thoracolumbar spine in all directions (in 
degrees).  Clinical findings should also 
include whether, during the examination, 
there is objective evidence of pain on 
motion (if pain on motion is present, the 
examiner must indicate at which point 
pain begins), weakness, excess 
fatigability, and/or incoordination 
associated with the thoracolumbar spine; 
and whether, and to what extent, the 
veteran experiences functional loss due 
to pain and/or any of the other symptoms 
noted above during flare-ups or with 
repeated use.  The examiner should 
express such functional losses in terms 
of additional degrees of limited motion.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed.  

Note:  To properly evaluate any 
functional loss due to pain, C&P Service 
examiners, as per C&P Service policy, 
should at the very least undertake 
repetitive testing (to include at least 
three repetitions) of the spine's range 
of motion.  See VA Fast Letter 06-25 
(November 29, 2006).  

5.  The adjudicator should ensure that 
the examination reports comply with 
this remand and the questions presented 
in the examination requests.  If a 
report is insufficient, it should be 
returned to the examiner for necessary 
corrective action, as appropriate.

6. After completing the requested 
actions and any additional notification 
and/or development deemed warranted, 
the claim on appeal should be 
adjudicated in light of all pertinent 
evidence and legal authority.  
Consideration should be given to 
whether any "staged" rating is 
warranted.  Hart v. Mansfield, No. 05-
2424 (U.S. Court of Appeals for 
Veterans Claims, Nov. 19, 2007).  If 
the benefit sought on appeal is not 
granted, the veteran and his 
representative must be furnished an 
appropriate supplemental statement of 
the case (SSOC) and afforded the 
appropriate time period for response 
before the claims file is returned to 
the Board for further appellate 
consideration.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

